DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on September 19, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Election/Restrictions
This application is in condition for allowance except for the presence of claim 13 directed to a kit with trail contact lenses non-elected without traverse (Examiner’s note: Applicant’s remarks May 7, 2020 rely on claim 13 depending from claim 1, which has been canceled).  Accordingly, claim 13 has been cancelled.
	Even if claim 13 were to depend from a non-cancelled claim, the claim would suffer from additional USC 112 issues.
Claims 14, 15, 17 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on April 30, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 13 (canceled).

Allowable Subject Matter
Claims 5-12, 14-15, 17, 22, 24-26, 31 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Examiner’s reasons for indicating allowable subject matter in the Office Action mailed July 14, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 22, 2021